Citation Nr: 0500460	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether the veteran has legal entitlement to non-service 
connected disability pension benefits.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran had service with the recognized guerrillas from 
June 1943 to March 1945; and with the Regular Philippines 
Army from March 1945 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
hypertension and found that the appellant did not have the 
requisite military service for entitlement to non-service-
connected disability pension benefits.


FINDINGS OF FACT

1.  The appellant served as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the Armed Forces of the United States, from June 
1943 to May 1945; he had no service with the Philippine 
Scouts.

2.  Hypertension was not present in service or manifested for 
many years thereafter, and is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for non-service-connected 
disability pension benefits. 38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.40 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1996).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
that the discussions in the August 2002 RO determination, the 
August 2003 Statement of the Case, and the July 2004 
Supplemental Statement of the Case adequately informed him of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  The 
appellant has been advised that eligibility for VA non-
service-connected pension benefits would require a finding by 
the service department that he has the requisite service.  He 
has presented arguments that the laws and regulations make 
unfair distinctions between those who fought and died for the 
same cause, but he has not disputed that he does not have the 
requisite service under the current law.  In the July 2004 
Supplemental Statement of the Case, he was notified that 
certification was the prerogative of the service department, 
and that VA had no authority to amend or change the service 
department's certification of service.  He was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence. In a 
letter dated in April 2002, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for hypertension, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim. In September 2003, the veteran was 
directed to submit "any other evidence or information that 
you think will support your claim." It is noted that the 
original rating decision on appeal was in August 2002.  
Notice fully complying the provisions of the VCAA was not 
provided to the veteran until September 2003.  Therefore, the 
veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
the VA is bound in this case by the finding of the service 
department that the appellant had only service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Upon 
such notification, the appellant has not disputed the 
findings of the service department. Absent the required 
certification of service from the service department, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The VA has satisfied its obligation to notify and assist the 
appellant in this case. No additional service medical records 
are outstanding. All available post-service VA and private 
medical records have been obtained. Consequently, there is no 
prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Background

In May 1951, in connection with a claim for service-connected 
disability benefits, the service department reported that the 
appellant had recognized guerrilla service from June 30, 
1943, until March 9, 1945; and had Regular Philippine Army 
service form March 10, 1945, until May 31, 1945.  

In May 1951, the service department reported that service 
medical records regarding the veteran were lost or destroyed. 
The veteran's Form 23 was said to indicate that no inservice 
illness or injury had been claimed.

The veteran has submitted written statements arguing that it 
is unfair that his service does not qualify him for non-
service-connected pension benefits, and that the distinctions 
being made by the laws and regulations cannot be made without 
doing a great injustice.  

A disability insurance claim form signed by two physicians in 
April 1983 indicates that the veteran was disabled because of 
hypertension.

A March 2002 medical report from Dr. B.C.D. states that the 
veteran has hypertensive cardiovascular disease and that he 
first began treating the veteran's condition in October 1989.  
The medical evidence of record confirms that the veteran had 
elevated blood pressure readings in December 1988.  Also of 
file are numerous medical records reflected subsequent 
treatment received by the veteran for several medical 
conditions, including hypertension.



Law and Regulations

The law authorizes payment of non-service-connected pension 
to a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2002).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The appellant's service does not legally qualify him for 
entitlement to VA non-service-connected disability pension.  
The VA is bound by the service department's certification as 
to a claimant's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); 38 C.F.R. § 3.203.  The appellant had no 
other verified service.  As noted above, service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for non-service-connected pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
disability pension benefits based on the appellant's service. 
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding on the VA. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The Board must deny 
the appellant's claim of entitlement to non-service connected 
disability pension benefits due to the absence of legal 
merit, or the lack of entitlement under the law.  Sabonis v. 
West, 6 Vet. App. 426, 430 (1994).

The veteran asserts that his hypertension began during 
service, but that doctors were not present in the field of 
battle, and that he has had little to no access to medical 
attention. A review of the record indicates that the veteran 
first sought treatment for elevated blood pressure in the 
early 1980s, nearly four decades after his separation from 
service. The Board notes that the veteran sought VA benefits 
on the basis of other, unrelated medical conditions during 
that time, but made no mention of hypertension. 

Based on the above evidence, the Board can only conclude that 
no clear nexus exists between the veteran's hypertension and 
his military service. Extensive medical reports provided by 
the veteran reflect no medical opinion to the contrary. As a 
layman, the veteran is not qualified to offer a probative 
opinion as to the cause of his disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). (Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.)  

In addition, a VA examination is unnecessary prior to the 
Board's final decision as the evidence fails to indicate that 
the veteran's hypertension might be associated with any 
established event, injury, or disease in service.  
38 U.S.C.A. § 5105A(d); 38 C.F.R. § 3.159(c)(4).

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.





ORDER

Entitlement to non-service-connected disability pension 
benefits is denied.

Entitlement to service connection for hypertension is denied.





	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


